Citation Nr: 1234945	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  06-10 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from August 1961 to January 1966.  

This case was remanded by the Board of Veterans' Appeals (Board) in August 2011 to the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York to obtain the Veteran's Social Security Administration (SSA) records.  A Formal Findings of Unavailability of SSA Records was added to the claims folder in December 2011.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally testified at a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO in June 2007, which included the issue currently on appeal.  A letter was sent by VA to the Veteran in July 2012 in which it was noted that the VLJ who conducted the hearing in June 2007 was not longer employed at the Board.  It was noted that, under applicable VA law, the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  Consequently, the VA letter requested that the Veteran indicate whether or not he still wished to testify at a Board hearing.  The Veteran responded in August 2012 that he wanted to appear at a hearing before a VLJ sitting at the RO (Travel Board hearing).

Accordingly, this case is REMANDED to the RO for the following action:

The RO will take all indicated action to place the Veteran's name on the docket for a hearing before a Veterans Law Judge sitting at the RO, according to the date of his request for such a hearing.  

The purpose of this REMAND is to afford due process; it is not the Board's intention to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


